DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was considered by the examiner.

Response to Amendment
This office action is responsive to the arguments filed on 10/18/2021. No claims have been amended, added or cancelled. Thus, claims 1-15 are presently pending in the application.
Applicant’s amendments to the abstract have overcome the previous objection previously set forth in the Non-Final Office Action mailed on 08/17/2021.

Response to Arguments
Applicant’s arguments regarding the 112f interpretation for claims 1, 9-11, and 14. Examiner withdraws the interpretation.
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karlsson (US 2012/0041368) and Wyrick (WO 199531235 A1). Applicant argues that the inner needle shield, sleeve, and the outer needle shield in Ward are not separate from the tip of the injection device 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2012/0041368); in view of Wyrick (WO 199531235 A1).
Regarding Claim 1, Karlsson discloses a passive safety device (Fig.1) comprising: a sleeve (tubular rotatable sleeve/rotator (30)), an outer needle shield (tubular needle shield (64)) having a proximal end (see below) slidably attached to the sleeve (30) so that the outer needle shield is movable relative to the sleeve (This causes the needle shield 64 to be coaxially and linearly moved on the rotator from the initial position to the injection position compressing the spring 70 for accumulating a force, whereby a penetration of the injection end of the needle into a tissue is performed, FIG. 4; parag. [0063], lines 4-9), a lock (protrusion (74; Fig.3) and the recesses (62; Fig.2)) configured to lock the outer needle shield (64) when the passive safety device reaches the safety position (Figs.5-6) (The needle shield 64 is thus locked from coaxial .
Karlsson does not appear to disclose an inner needle shield having a proximal end, said proximal end being configured to be sealed to a tip of an injection device a distal portion, said distal portion being configured to be pricked by a needle in a pre-use position of the passive safety device and pierced by the needle in an injection position of the passive safety device, and an energy storage portion configured to accumulate energy as the passive safety device passes from the pre-use position to the injection position and to release energy as the passive safety device passes from the injection position to a safety position. Karlsson does not also disclose the sleeve surrounding at least the proximal end of the inner needle shield and the inner needle shield is configured to move the outer needle shield distally as the energy storage portion releases its stored energy.
Wyrick teaches it was known in the art to have a sheath (142; Fig.5) having a proximal end (see below) configured to be sealed to a mounting cap (34) of syringe (24), an end section (145) configured to be pricked by needle (32) in a pre-use position (Fig.5) (The protective sheath 142 has an end section 145 into which the end of needle 32 is inserted to seal and protect the sharpened needle end; page 15, lines 13-14) and pierced by the needle (32) in an injection position (Fig.6), and remaining tubular section (146) configured to accumulate energy from the pre-use position to the injection position and to release energy from the injection position to the safety position (page 15, lines 7-17). The sheath (142) in Wyrick is attached to the needle attachment member (20), so the sheath (142) is sealed to the needle attachment member (20) of the hub (10) of the safety pen needle device in Karlsson. The rotator (30) of Karlsson surrounds 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Wyrick to have an inner needle shield with an energy storage portion in order to protect the user by sealing the sharpened needle end (page 15, lines 13-14).


    PNG
    media_image1.png
    610
    578
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    532
    368
    media_image2.png
    Greyscale










Regarding Claim 2, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the outer needle shield (64) comprises a tubular intermediate portion surrounding the inner needle shield (the sheath (142) in Wyrick) (all the .
Regarding Claim 3, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the outer needle shield (64) comprises a distal end (end wall (66)) configured to exert a proximal pressure on the distal portion of the inner needle shield (the needle shield (64) is fully capable of exerting a proximal pressure on the end section (145) of the sheath (142), since the sheath (142) of modified Karlsson is located within the needle shield (34) wherein the flange (143) of the sheath (142) is located against the end wall (66)).
Regarding Claim 4, Karlsson as modified discloses the passive safety device according to claim 3, and further discloses wherein the distal end (66) of the outer needle shield (64) defines an opening (central opening (68)) configured to allow passage of the needle (26) after the needle (Fig.4) pierces the distal portion of the inner needle shield (the central opening (68) is fully capable of allowing passage of the needle (26) after the needle (26) pierces the end section (145) of the sheath (142) of Wyrick as seen in Fig.6, since the sheath (142) of modified Karlsson is located within the needle shield (64)).
Regarding Claim 5, Karlsson as modified discloses the passive safety device according to claim 3, and further disclose wherein the distal end (66) of the outer needle shield (64) leans against the distal portion of the inner needle shield (the end wall (66) of the needle shield (64) in Karlsson is fully capable of leaning against the flange (143) on the end portion (145) of the sheath (142) in Wyrick, since the flange (143) in Wyrick is received against the end wall (144) of the barrel (16) as seen in Fig.5 in Wyrick (page 15, lines 7-17)) and the sheath (142) of modified Karlsson is located within the needle shield (64)).
the passive safety device according to claim 1, and Wyrick further teaches wherein the inner needle shield (142) comprises a resiliently deformable material (Sheath 142 is advantageously made from a natural or synthetic rubber or other suitable elastomeric material; page 15, lines 1-3).
Regarding Claim 8, Karlsson as modified discloses the passive safety device according to claim 1, and Wyrick further teaches wherein the inner needle shield (142) comprises rubber (Sheath 142 is advantageously made from a natural or synthetic rubber or other suitable elastomeric material; page 15, lines 1-3).
Regarding Claim 9, Karlsson as modified discloses the passive safety device according to claim 1, and Wyrick further teaches wherein the energy storage portion (146) of the inner needle shield (142) is axially compressible (Figs.5-6) (page 15, lines 14-16).
Regarding Claim 10, Karlsson as modified discloses the passive safety device according to claim 1, and Wyrick further teaches wherein the energy storage portion (146) of the inner needle shield (142) is configured to form at least one fold when the distal portion (145) is moved proximally (the sheath (142) is folded when the end portion (145) moves axially as seen on Fig.6).
Regarding Claim 11, Karlsson as modified discloses the passive safety device according to claim 1, and Wyrick further teaches wherein the energy storage portion (146) of the inner needle shield (142) is tubular (the remaining tubular section (146) of the sheath (142) is tubular as seen in Fig.5) and defines an internal cavity (where the needle (32) is located; Figs.5-6).
Regarding Claim 14, Karlsson as modified discloses an injection device comprising a barrel (tubular hub (10)) comprising a distal tip (needle attachment member (20)), a needle (26) supported by the distal tip of the barrel (Fig.1), and a passive safety device (tubular mounted onto the distal tip of the barrel (Fig.1), comprising: a sleeve (30), an outer needle shield (64) having a proximal end (see above)  slidably attached to the sleeve (30) so that the outer needle shield is movable relative to the sleeve (This causes the needle shield 64 to be coaxially and linearly moved on the rotator from the initial position to the injection position compressing the spring 70 for accumulating a force, whereby a penetration of the injection end of the needle into a tissue is performed, FIG. 4; parag. [0063], lines 4-9), a lock (74 and 62) configured to lock the outer needle shield (64) when the passive safety device reaches the safety position (Figs.5-6) (The needle shield 64 is thus locked from coaxial and linear movement on the rotator due to the side surfaces of the recesses 62 and the transversal proximally facing surface of the wedges 60 of the first flexible tongues 58; parag. [0064], lines 11-15).
Karlsson does not appear to disclose an inner needle shield having a proximal end, said proximal end being configured to be sealed to a tip of an injection device a distal portion, said distal portion being configured to be pricked by a needle in a pre-use position of the passive safety device and pierced by the needle in an injection position of the passive safety device, and an energy storage portion configured to accumulate energy as the passive safety device passes from the pre-use position to the injection position and to release energy as the passive safety device passes from the injection position to a safety position. Karlsson does not also disclose the sleeve surrounding at least the proximal end of the inner needle shield and the inner needle shield is configured to move the outer needle shield distally as the energy storage portion releases its stored energy.
Wyrick teaches it was known in the art to have a sheath (142; Fig.5) having a proximal end (see above) configured to be sealed to a mounting cap (34) of syringe (24), an end section 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Wyrick to have an inner needle shield with an energy storage portion in order to protect the user by sealing the sharpened needle end (page 15, lines 13-14).
Regarding Claim 15, Karlsson as modified discloses the injection device according to claim 14, and Wyrick further teaches wherein the proximal end (see above) of the inner needle shield (142) is sealed to the distal tip of the barrel (The sheath (142) in Wyrick is attached to the needle attachment member (20), so the sheath (142) is sealed to the needle attachment member (20) of the hub (10) of the safety pen needle device in Karlsson).

s 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2012/0041368); in view of Wyrick (WO 199531235 A1) and Benito (US 2017/0361029).
Regarding Claim 7, Karlsson as modified discloses all the limitations of claim 1 above.
Karlsson does not appear to disclose the inner needle shield comprises a material whose hardness is between 10 and 70 shore A.
Benito teaches it was known in the art to have a needle cover (10; Fig.5a) comprised of a material whose hardness is 70 shore A (parag. [0110], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Benito to have an inner needle shield comprising a material whose hardness is between 10 and 70 shore A in order to allow penetration of the pointed tip of the needle and to prevent microbes from passing through the needle cover but to allow steam for sterilization (parag. [0019]).
Regarding Claim 12, Karlsson as modified discloses the passive safety device according to claim 1, and Benito further teaches wherein the inner needle shield (10) is permeable to a sterilization gas (The material of the needle cover is selected to substantially prevent microbes from passing through the needle cover but to allow a sterilant gas, such as steam, to pass through the needle cover; parag. [0019], lines 3-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2012/0041368); in view of Wyrick (WO 199531235 A1) and Fourt (US 2016/0346483).
Regarding Claim 13, Karlsson as modified discloses all the limitations of claim 1 above.
Karlsson does not appear to disclose the outer needle shield is permeable to a sterilization gas.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Fourt to have an outer needle shield permeable to a sterilization gas in order to prevent contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783